DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 18 November 2022 is acknowledged.
Claims 1-14 are canceled in the reply.
Claims 15-16 are amended.
New claim 17 is presented.
Claims 15-17 are presented.
The present action treats claims 15-17 on the merits.
Response to Arguments
Applicant’s arguments in relation to the drawing objections pertinent to claims 1, 7-8, and 10 (p. 3 of the reply of 18 November 2022) have been fully considered and are persuasive.  Examiner agrees that the cancelation of the claims renders the drawing objections pertinent to claims 1, 7-8, and 10 moot.

Applicant's arguments filed 18 November 2022 regarding the drawing objection pertinent to claim 15 and its dependent claims (see p. 4 of the reply) have been fully considered but they are not persuasive.  Applicant argues that “There is no requirement for a single drawing to disclose every claimed element” and further argues that “the detailed description and the figures…provide every element of the amended claim 15 as identified by the Office Action”.  This argument is not persuasive.  The Office Action of 19 July 2022 presented a drawing objection pertinent to claim 15 of the combination of structural features including: a frame applied/adhered to an outer shell fabric/a side of an outer shell fabric as part of a garment and garment panel.  Per MPEP 608.02(d), “The drawing in a nonprovisional application must show every feature of the invention specified in the claims”.  However, the drawings do not show the feature of the combination of the pocket including the frame as part of the garment panel. 
Although not specifically argued, the drawing objection to adhesive disposed on at least one edge of the flexible material of claim 15 is moot due to the present amendment of claim 15.

Applicant’s arguments in relation to the claim objections pertinent to claims 3, 6, and 11 (p. 4 of the reply of 18 November 2022) have been fully considered and are persuasive.  Examiner agrees that the cancelation of the claims renders the claim objections pertinent to claims 3, 6, and 11 moot.

Applicant's arguments filed 18 November 2022 regarding the new matter specification objection (see p. 5 of the reply) have been fully considered but they are not persuasive.
Applicant argues that paras 25 and 42 support the objected language of the specification amendment.  The language of the amendment that was objected to in the previous Office Action is “Edges 1808 of a pocket bag 1800 may be secured to the interior of an inner shell of the garment (not shown) to construct the pocket bag behind and accessible through the pocket slit. It should be appreciated that the pocket bag may be secured by any of various attachment mechanisms including adhesives, sewing or other threaded attachments, clasps, mechanical fixtures (removable or non-removable) or the like”.  Para 42 recites a process 1600 wherein flexible and resilient material is adhered to an outer shell fabric and wherein edges of a pocket bag may be secured to the interior of an inner shell garment.  However, and in reference to accessory pocket 1800, para 46 asserts that the embodiment is “a further embodiment” wherein the pocket 1800 “may be formed as a stand-alone pocket or patch” wherein the “outer shell fabric 1804 is a stand-alone piece of fabric”.  Applicant argues that paras 25 and 42 support the objected language; however, para 25 recites “pocket opening or slit 102 provides access to a pocket bag, 108 formed behind and beneath the pocket slit 102” but doesn’t recite any edges of any pocket bag being secured to any interior of any inner shell garment.  Accordingly, the argument that paras 25 and 42 support the objected language in relation to accessory pocket 1800 is not persuasive.

Applicant’s arguments in relation to 35 USC 112 rejections of claims 1-14 (p. 5-6 of the reply of 18 November 2022) have been fully considered and are persuasive.  Examiner agrees that the cancelation of the claims 1-14 renders the rejections moot.

Applicant’s arguments in relation to 35 USC 112 rejections of claim 15 (p. 6-7) of the reply of 18 November 2022) have been fully considered.  Applicant’s arguments are drawn to amended subject matter and are addressed in the rejections below.

Applicant’s arguments with respect to the prior art rejections of claims 15-16 (see p. 7-15 of the reply of 18 November 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
the combination of structural features including: a frame adhered to a side of outer shell fabric as part of a garment and garment panel of claim 15
the adhesive disposed on the flexible material of claim 15
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification doesn’t recite “adhesive disposed on the flexible material”.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “3/4 in wide”.  It is understood that this should read “3/4 inch wide”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “an adhesive disposed on the flexible material for securing each edge of the pocket to the inner shell fabric”.  The specification does recite “flexible material” (para 24) and “adhesive”/”adhesives” (paras 9 and 42) but does not recite any adhesive disposed on the flexible material, much less any adhesive disposed on the flexible material for securing each edge of the pocket to the inner shell fabric.
Claims 16-17 are rejected if only because they depend from a rejected claim.
Moreover, claim 17 recites wherein the pocket slit is formed in a strip of silicone 3/4 in wide adhered to the outer shell fabric”.  There is no disclosure of the pocket slit as a silicone slit in the garment fabric combined with a frame applied to the outer shell fabric.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an adhesive disposed on the flexible material for securing each edge of the pocket to the inner shell fabric”.  The phrase is indefinite because “flexible material” lacks antecedent basis.  Accordingly it is not understood whether what’s claimed is adhesive disposed on some other, previously recited element, or, rather an adhesive disposed on an additionally clamed element.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches an adhesive disposed on any flexible material for securing each edge of the pocket to the inner shell fabric or if a prior art teaches an adhesive disposed on any previously claimed structure of claim 15 wherein said adhesive is for securing each edge of the pocket to the inner shell fabric.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Fisher, US 2018/0228232] in view of [Darnell, US 2016/0287928].

Regarding claim 15:
Fisher teaches (Figs. 1, 3, and 5):
A pocket (Abstract) for containing a chakra crystal (Fisher does not refer to chakra crystals; however, Fisher’s pocket is configured to receive and retain an object such as a mobile phone or a house key as described in para 23; accordingly, Fisher’s pocket is appropriate for containing a chakra crystal of similar size) comprising: 
a garment panel (the combined 110, 310, 312, and 116) forming a portion of a garment (“apparel item 100”; para 21), wherein the garment panel includes an inner shell fabric (the combined 116 and 312) and an outer shell fabric (the combined 110 and 310); 
a pocket slit (120) cut (para 27) in the garment panel forming an elastic pocket opening (see annotated Fig. 3 – a below; to the extent that Fisher teaches 131 is “elastically resilient” (para 29) and 131 is present at the pocket opening, the opening identified is an elastic pocket opening) that provides access to the pocket constructed behind and accessible through the pocket slit (“opening…in communication with the pocket structure”; para 23; see also Fig. 3), wherein the pocket slit and elastic pocket opening are dimensioned to accommodate the chakra crystal (Fisher does not refer to chakra crystals; however, Fisher’s pocket is configured to receive and retain an object such as a mobile phone or a house key as described in para 23; accordingly, Fisher’s slit and elastic opening are dimensioned to accommodate a chakra crystal of similar size)
an adhesive (“adhesive…514”; para 31; see Fig. 5) disposed on the flexible material (as described in para 31, Fisher’s adhesive is disposed on edges of 131 such that they are affixed to 116; 131 and 116 are flexible material as best understood) for securing each edge of the pocket to the inner shell fabric (i.e. to 116 of the inner shell fabric as described in para 31; see also annotated Fig. 5 – a below); 



    PNG
    media_image1.png
    948
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    707
    media_image2.png
    Greyscale

Fisher as embodied in Figs. 1, 3, and 5 does not expressly teach a frame adhered to a side of the outer shell fabric where the pocket is formed, the frame providing support to the pocket.
However, in further view of Fisher:
Fisher Fig. 4 teaches an optional frame (412) adhered to (“adhesive tape…bonded tape”; para 33) a side of the outer shell fabric (para 33; Fig. 4) where a pocket is formed, the frame providing support (“reinforcement material… help secure the edges of the opening 120 to prevent fraying, tearing, and the like”; para 33) to the pocket.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Fisher Figs. 1, 3, and 5 to further comprise the frame 412 as in Fisher Fig. 4 in order to help secure the edges of the opening to prevent fraying, tearing, and the like, as taught by Fisher (para 33).
In adopting the modification, one would arrive at a frame adhered to a side of the outer shell fabric where the pocket is formed, the frame providing support to the pocket.

Thus the modified Fisher teaches all the claimed limitations except those pertaining to pocket location selection; i.e. the modified Fisher does not expressly teach and wherein at least one pocket location is selected to locate the pocket at a selected location on the garment panel corresponding to at least one of seven chakra glands including a Root chakra crystal pocket proximate to a prostate or skene gland, a Sacral chakra crystal pocket proximate to ovaries/testis (Gonads), a Solar chakra crystal pocket proximate to a pancreas/adrenal gland, a Heart chakra crystal pocket proximate to a thymus gland, a Throat chakra crystal pocket proximate to a thyroid gland, a Brow chakra crystal pocket proximate to a pituitary gland, and a Crown chakra crystal pocket proximate to a pineal gland.

However, Fisher does teach “the apparel item 100 may include other pocket openings and pocket structures that vary in location from that shown in FIG. 1” (para 23) and provides examples of pockets in locations other than those depicted in Figs. 1, 3, 5 (i.e. in Figs. 2 and 8-9).  Thus Fisher at least teaches the location of the pocket is not particularly limited.

However, 
Darnell teaches (figs. 4 – 5) a pocket (“pocket 412”; [0054]) comprising “personal items 434”; [0055].  Darnell further teaches specific personal items that a user “may wish to hold or position…near certain specific areas of a body for various reasons” include “personal items such as colors” [0003]; see also [0045].   
Darnell teaches that positioning specific corresponding colors and crystals near chakra locations within pockets is desirable from the view of the some users [0003] based on their beliefs regarding the effects of these items on the user’s body [0004].  Darnell teaches positioning "a combination of at least two types of personal items” (one type “materials with color,” a color strip; another type is chakra crystals) in a pocket corresponding to a sacral chakra location [0050].  See also figure 23.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Fisher such that at least one pocket location is selected to locate the pocket at a selected location on the garment panel corresponding to at least one of seven chakra glands including a Root chakra crystal pocket proximate to a prostate or skene gland, a Sacral chakra crystal pocket proximate to ovaries/testis (Gonads), a Solar chakra crystal pocket proximate to a pancreas/adrenal gland, a Heart chakra crystal pocket proximate to a thymus gland, a Throat chakra crystal pocket proximate to a thyroid gland, a Brow chakra crystal pocket proximate to a pituitary gland, and a Crown chakra crystal pocket proximate to a pineal gland, as in Darnell, in order to create a garment which is more desirable from some users’ perspective, in view of their beliefs regarding the effects of personal items accommodated at such specific locations, as taught by Darnell [0003-0004].


Regarding claim 16:
Fisher in view of Darnell teaches the pocket of claim 15, as set forth above.
The modified Fisher, as applied to claim 15, does not expressly teach wherein at least one color strip is located in the pocket and is configured to correspond to a color of the chakra crystal.

However, in further view of Darnell:

Darnell teaches (figs. 4 – 5) a pocket (“pocket 412”; [0054]) comprising “personal items 434”; [0055].  Darnell further teaches specific personal items that a user “may wish to hold or position…near certain specific areas of a body for various reasons” include “personal items such as colors” [0003]; see also [0045].   Darnell as embodied in fig. 8 further teaches a “band of personal items…may include…bands of colored fibers” [0066]; thus Darnell teaches a color strip as a personal item that a user may wish to hold or position near certain specific areas of a body for various reasons.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Fisher with a color strip located in the pocket to improve the garment by providing a user an opportunity to hold or position such color strip near a certain area of the body for personal preference reasons, as suggested by Darnell (paras [0003], [0045]).  


Darnell teaches that positioning specific corresponding colors and crystals near chakra locations within pockets is desirable from the view of the some users [0003] based on their beliefs regarding the effects of these items on the user’s body [0004].  Darnell teaches positioning "a combination of at least two types of personal items” (one type “materials with color,” a color strip; another type is chakra crystals) in a pocket corresponding to a sacral chakra location [0050].  See also figure 23.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Fisher with a color strip of Darnell and to use the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra gland location positioning scheme of Darnell (i.e. arriving at the color strip configured to correspond to a color of the chakra crystal) to create a garment which is more desirable from some users’ perspective, in view of their beliefs regarding the effects of these colors and accessories at those specific locations, as suggested by Darnell [0003-0004] .

Claim 17, as best understood is rejected under 35 U.S.C. 103 as being unpatentable over [Fisher, US 2018/0228232] and [Darnell, US 2016/0287928] as applied to claim 15 above, and further in view of [Shinn, US 2014/0259306].
Fisher in view of Darnell teaches the pocket of claim 15, as set forth above.
The modified Fisher does not expressly teach wherein the pocket slit is formed in a strip of silicone 3/4 in wide adhered to the outer shell fabric.
However, in further view of Fisher:
Fisher does teach the frame of Fisher Fig. 4 can be a silicone strip (i.e. “412…positioned around the edges…extend the length of the opening…may comprise…silicone film”; para 33)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Fisher such that its frame is a slit of silicone as in Fisher para 33 as a simple substitution of one known element for another in order to arrive at an appropriately protective pocket frame.
In adopting the modification, one would arrive at wherein the pocket slit is formed in a strip of silicone adhered to the outer shell fabric.
However, the modified Fisher does not expressly meet the width limitation; i.e. the modified Fisher does not expressly teach wherein the pocket slit is formed in a strip of silicone 3/4 in wide adhered to the outer shell fabric.
However, in further view of Fisher:
Fisher does teach that the dimensions of the pocket can be modified depending on the nature of the object intended to be contained therein (para 23) and that the strip extends a width of the opening (i.e. Fisher teaches strip 412 “extend the length of the opening”; para 33, and a length of the opening is a width of the strip extending thereover).
Shinn teaches a pocket (Abstract) appropriate for retaining a personal item (Abstract) wherein the pocket is dimensioned such that its opening length is “from about 0.5 inch to about 2.0 inches” (para 22).  Shinn further teaches the size of the pocket can be optimized in order to accommodate differently sized personal items (para 23).
Because both Fisher and Shinn are concerned with receiving and retaining differently sized personal items and Shinn provides a range for opening lengths and because the modified Fisher’s silicone strip extends the length of the opening, the claimed silicone strip width value is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed value through routine experimentation in order to provide desired pocket/opening dimensions to accommodate differently sized personal items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Fisher to provide the strip of silicone 3/4 in wide adhered to the outer shell fabric because the claimed value is merely an optimum or workable value and the pocket opening dimensions (and accordingly strip width) is expected to affect the size and nature of objects capable of being received and stored within the pocket.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732  

/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732